DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim comparison table
Claims of application # 17/646,863
Claims of U.S. Patent# 11,250,235
1. A sensing device, comprising: a light-field image sensor comprising a plurality of subarrays, wherein each of the subarrays corresponds to sensing pixels, wherein the sensing pixels are to capture images of an object on or in proximity to a display panel by sensing lights from different directions; and a sensing circuit to generate a plurality of sub-images of the object according to sensing signals of the sensing pixels and shift each of the sub-images of the object by an off-set to generate an image data.
1. An under display light field sensor for sensing a fingerprint or touch on or in proximity to a display panel, the under display light field sensor comprising: a light-field image sensor comprising a plurality of subarrays of sensing pixels under the display panel, wherein the sensing pixels in an identical one of the subarrays are configured to capture images of an object on or in proximity to the display panel by sensing lights from different directions; a plurality of micro-lenses on the subarrays of the sensing pixels, each of the micro-lenses corresponding to one of the subarrays of the sensing pixels; and a sensing circuit to generate a plurality of sub-images of the object according to sensing signals of the sensing pixels and shift each of the sub-images of the object by an off-set to generate an image data.
2. The sensing device of claim 1, further comprising: a plurality of micro-lenses on the subarrays, one of the micro-lenses corresponding to of the subarrays.
1. An under display light field sensor for sensing a fingerprint or touch on or in proximity to a display panel, the under display light field sensor comprising: a light-field image sensor comprising a plurality of subarrays of sensing pixels under the display panel, wherein the sensing pixels in an identical one of the subarrays are configured to capture images of an object on or in proximity to the display panel by sensing lights from different directions; a plurality of micro-lenses on the subarrays of the sensing pixels, each of the micro-lenses corresponding to one of the subarrays of the sensing pixels; and a sensing circuit to generate a plurality of sub-images of the object according to sensing signals of the sensing pixels and shift each of the sub-images of the object by an off-set to generate an image data.
3. The sensing device of claim 2, wherein the one of the micro-lenses has an axis that is shifted from a geometric center of the one of the subarrays.
4. The under display light field sensor according to claim 1, wherein each of the micro-lenses has an axis that is shifted from a geometric center of the corresponding one of the subarrays of the sensing pixels.
4. The sensing device of claim 2, wherein the one of the micro-lenses has an axis that is substantially aligned with a geometric center of the one of the subarrays.
5. The under display light field sensor according to claim 1, wherein each of the micro-lenses has an axis that is substantially aligned with a geometric center of the corresponding one of the subarrays of the sensing pixels.
5. The sensing device of claim 2, further comprising: an imaging lens over the micro-lenses, wherein the imaging lens is configured for forming the images of the object on or in proximity to the display panel.
6. The under display light field sensor according to claim 1, further comprising an imaging lens over the micro-lenses, wherein the imaging lens is configured for forming an image of the object on or in proximity to the light-field image sensor.
6. The sensing device of claim 2, further comprising: a light shielding structure comprising a plurality of portions disposed between adjacent ones of the micro-lenses.
10. The under display light field sensor according to claim 1, further comprising a light shielding structure comprising a plurality of portions disposed under adjacent ones of the micro-lenses.
7. The sensing device of claim 2, further comprising: a light shielding structure comprising a plurality of portions disposed under adjacent ones of the micro-lenses.
9. The under display light field sensor according to claim 1, further comprising a light shielding structure comprising a plurality of portions disposed between adjacent ones of the micro-lenses.
8. A fingerprint identification system, comprising: a display panel; a light-field image sensor disposed below the display panel, wherein the light-field image sensor comprises a plurality of subarrays, wherein each of the subarrays corresponds to sensing pixels, wherein the sensing pixels are to capture images of an object on or in proximity to the display panel by sensing lights from different directions; and a sensing circuit to generate a plurality of sub-images of the object according to sensing signals of the sensing pixels and shift each of the sub-images of the object by an off-set to generate an image data.
11. A device with an under display light field sensor for sensing a fingerprint or touch, comprising: a display panel having a display surface and a back surface opposite thereto, wherein the under display light field sensor comprises: a plurality of subarrays of sensing pixels facing the back surface; and a plurality of micro-lenses between the subarrays of the sensing pixels and the back surface, each of the micro-lenses corresponding to one of the subarrays of the sensing pixels; and a sensing circuit, wherein the sensing pixels in an identical one of the subarrays are configured to capture images of an object on or in proximity to the display panel by sensing lights from different directions, wherein the sensing circuit generates a plurality of sub-images according to sensing signals of the sensing pixels, and shifts each of the sub-images of the object by an off-set to generate an image data.
9. The fingerprint identification system of claim 8, further comprising: a plurality of micro-lenses on the subarrays of the sensing pixels, one of the micro-lenses corresponding to one of the subarrays.
11. A device with an under display light field sensor for sensing a fingerprint or touch, comprising: a display panel having a display surface and a back surface opposite thereto, wherein the under display light field sensor comprises: a plurality of subarrays of sensing pixels facing the back surface; and a plurality of micro-lenses between the subarrays of the sensing pixels and the back surface, each of the micro-lenses corresponding to one of the subarrays of the sensing pixels; and a sensing circuit, wherein the sensing pixels in an identical one of the subarrays are configured to capture images of an object on or in proximity to the display panel by sensing lights from different directions, wherein the sensing circuit generates a plurality of sub-images according to sensing signals of the sensing pixels, and shifts each of the sub-images of the object by an off-set to generate an image data.
10. The fingerprint identification system of claim 9, wherein the sensing circuit comprises: a readout circuit, to read out the sensing signals, wherein the sensing signals represent the images of the object captured from the different directions; and an image processing circuit, to reconstruct the image data of the object by generating the sub-images of the object according to the sensing signals of the sensing pixels and combining or superimposing the sub-images.
12. The device according to claim 11, wherein the sensing circuit comprises: a readout circuit, configured to read out the sensing signals of the sensing pixels, wherein the sensing signals represent the images of the object captured from the different directions by the under display light field sensor; and an image processing circuit, configured to reconstruct an image of the object by generating the sub-images of the object according to the sensing signals of the sensing pixels and combining or superimposing the sub-images.
11. The fingerprint identification system of claim 10, wherein the image processing circuit comprises: a sub-image data generator o group the sensing signals to generate the sub-images of the object; a shifting module to shift the each of the sub-images of the object by the off-set; and a combining module to reconstruct the image data by combining or superimposing the shifted sub-images of the object.
13. The device according to claim 12, wherein the image processing circuit comprises: a sub-image data generator configured to group signals of corresponding ones of the sensing pixels in the respective subarrays to generate the plurality of sub-images of the object, wherein said corresponding ones of the sensing pixels in the respective subarrays are defined at same positions with respect to respective subarrays and are grouped to be a same one of the sub-images; a shifting module configured to shift each of the sub-images of the object by the off-set; and a combining module configured to reconstruct an image data by combining or superimposing the shifted sub-images of the object.
12. The fingerprint identification system of claim 10, wherein the image processing circuit is for: acquiring an initial image, generating the sub-images of the object according to the initial image; acquiring respective off-sets of the sub-images of the object; correcting the sub-images of the object by using the respective off-sets to generate a plurality of corrected sub-images; and reconstructing the corrected sub-images to generate a reconstructed image.
21. A method for reconstructing an image sensed by a under display light field sensor for sensing for sensing a fingerprint or touch on or in proximity to a display panel, the under display light field sensor comprising: a light-field image sensor comprising a plurality of subarrays of sensing pixels under the display panel, wherein the sensing pixels in an identical one of the subarrays are configured to capture images of an object on or in proximity to the display panel from different directions; and a plurality of micro-lenses on the subarrays of the sensing pixels, each of the micro-lenses corresponding to one of the subarrays of the sensing pixels, the method comprising: acquiring an initial image, generating a plurality of sub-images of the object according to the initial image; acquiring respective off-sets of the sub-images of the object; correcting the sub-images of the object by using the respective off-sets to generate a plurality of corrected sub-images; and reconstructing the corrected sub-images to generate a reconstructed image.
13. The fingerprint identification system of claim 12, wherein the initial image comprises a plurality of n x m matrixes, each matrix including elements a.sub.ij, wherein “n” represents a number value of rows of each matrix, “m” represents a number value of columns of each matrix, “i” represents a row number of the element a.sub.ij and is an integer from 1 to n, and “j” represents a column number of the element a.sub.ij and is an integer from 1 to m, wherein the generating the sub-images of the object according to the initial image comprises extracting elements a.sub.ij having the same values of “i” and “j” in each of the matrixes to generate a same one of the sub-images, wherein an amount of the sub-images of the object is equal to a value of “n” times “m”.
22. The method according to claim 21, wherein the initial image comprises a plurality of n×m matrixes, each matrix including elements a.sub.ij, wherein “n” represents a number value of rows of each matrix, “m” represents a number value of columns of each matrix, “i” represents the row number of the element a.sub.ij and is an integer from 1 to n, and “j” represents the column number of the element a.sub.ij and is an integer from 1 to m, wherein the generating the sub-images of the object according to the initial image comprises extracting elements a.sub.ij having the same values of “i” and “j” in each of the matrixes to generate a same one of the sub-images, wherein an amount of the sub-images of the object is equal to a value of “n” times “m”.
14. The fingerprint identification system of claim 12, further comprising: processing at least one of the sub-images of the object prior to superimposing the corrected sub-images to generate a reconstructed image.
23. The method according to claim 21, further comprising: processing at least one of the sub-images of the object prior to superimposing the corrected sub-images to generate a reconstructed image.
15. The fingerprint identification system of claim 14, wherein processing at least one of the sub-images of the object comprises reducing noise, enhancing contrast or adjusting brightness of the at least one of the sub-images of the object, or filtering frequency component of signals from said at least one of the sub-images of the object, or a combination thereof.
24. The method according to claim 23, wherein processing at least one of the sub-images of the object comprises reducing noise, enhancing contrast or adjusting brightness of said at least one of the sub-images of the object, or filtering frequency component of signals from said at least one of the sub-images of the object, or a combination thereof.
16. The fingerprint identification system of claim 12, further comprising: processing the reconstructed image after superimposing the corrected sub-images.
25. The method according to claim 21, further comprising: processing the reconstructed image after superimposing the corrected sub-images.
17. The fingerprint identification system of claim 16, wherein processing the reconstructed image comprises reducing noise, enhancing contrast or adjusting brightness of the reconstructed image, or filtering frequency component of signals from the reconstructed image, or a combination thereof.
26. The method according to claim 25, wherein the processing the reconstructed image comprises reducing noise, enhancing contrast or adjusting brightness of reconstructed image, or filtering frequency component of signals from the reconstructed image, or a combination thereof.
18. The fingerprint identification system of claim 12, wherein the generating the sub-images of the object according to the initial image comprises grouping signals of corresponding ones of the sensing pixels in respective subarrays to generate the sub-images of the object of the object, wherein the corresponding ones of the sensing pixels in the respective subarrays are defined at same positions with respect to respective subarrays and are grouped to be a same one of the sub-images of the object.
27. The method according to claim 21, wherein the generating the sub-images of the object according to the initial image comprises grouping signals of corresponding ones of the sensing pixels in the respective subarrays to generate the sub-images of the object of the object, wherein said corresponding ones of the sensing pixels in the respective subarrays are defined at same positions with respect to respective subarrays and are grouped to be a same one of the sub-images of the object.
19. The fingerprint identification system of claim 18, wherein the sensing pixels of the subarrays are represented by (a, b), wherein “a” represent number values of the respective subarrays, and “b” represent number values of the sensing pixels in the respective subarrays, wherein the sensing pixels having the same number value of “b” in the respective subarrays are defined at same positions with respect to the respective subarrays, and wherein the generating the sub-images of the object according to the initial image comprises grouping the signals of the sensing pixels having the same number value of “b” to generate a same one of the sub-images of the object.
28. The method according to claim 27, wherein the sensing pixels of the subarrays are represented by (a, b), wherein “a” represent number values of the respective subarrays, and “b” represent number values of the sensing pixels in the respective subarrays, wherein the sensing pixels having the same number value of “b” in the respective subarrays are defined at same positions with respect to the respective subarrays, and wherein the generating the sub-images of the object according to the initial image comprises grouping the signals of the sensing pixels having the same number value of “b” to generate a same one of the sub-images of the object.
20. The fingerprint identification system of claim 12, wherein the correcting the sub-images of the object by using the respective off-sets to generate a plurality of corrected sub-images comprises shifting each of the sub-images of the object by the off-sets.
29. The method according to claim 21, wherein the correcting the sub-images of the object by using the respective off-sets to generate a plurality of corrected sub-images comprises shifting each of the sub-images of the object by the off-sets.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6,9-13, 21-29 of U.S. Patent No. 11,250,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is anticipated by claim 1 of U.S. Patent No. 11,250,235; as shown in the table above. Regarding claim 2 of instant application is anticipated by claim 1 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 3, of instant application is similar in scope to claim 4 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 4, of instant application is similar in scope to claim 5 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 5, of instant application is similar in scope to claim 6 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 6, of instant application is similar in scope to claim 10 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 7, of instant application is similar in scope to claim 9 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 8 of instant application is anticipated by claim 11 of U.S. Patent No. 11,250,235; as shown in the table above. Regarding claim 9 of instant application is anticipated by claim 11 of U.S. Patent No. 11,250,235; as shown in the table above. Regarding claim 10, of instant application is similar in scope to claim 12 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 11, of instant application is similar in scope to claim 13 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 12, of instant application is anticipated by claim 21 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 13, of instant application is similar in scope to claim 22 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 14, of instant application is similar in scope to claim 23 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 15, of instant application is similar in scope to claim 24 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 16, of instant application is similar in scope to claim 25 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 17, of instant application is similar in scope to claim 26 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 18, of instant application is similar in scope to claim 27 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 19, of instant application is similar in scope to claim 28 of U.S. Patent No.11,250,235; as shown in the table above. Regarding claim 20, of instant application is similar in scope to claim 29 of U.S. Patent No.11,250,235; as shown in the table above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sun et al. (2021/0081639) teaches an apparatus for touch-sensing includes a light-emitting layer covered by a transparent layer and configured to illuminate a surface touching the transparent layer and to allow transmission of reflected light rays from the surface to underlying layers. The underlying layers include an optical coupling layer, a collimator layer and a pixelated image sensor. Zhang et al. (2021/0133423) teaches a fingerprint detection apparatus is provided, where the fingerprint detection apparatus is applied below a display screen to implement under-screen optical fingerprint detection, and the fingerprint detection apparatus includes: a micro lens array disposed below the display screen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623